department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date uilc 25a cc ita frev-113710-00 memorandum for mr john zeller associate area_counsel sb_se from heather c maloy associate chief_counsel income_tax accounting subject louisiana tuition program for students tops this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent your memorandum analyzes the federal_income_tax treatment of awards made under the louisiana tuition opportunity program for students tops the tops awards consist of payments made by an agency of the state of louisiana either directly to or on behalf of louisiana students enrolled in post-secondary education programs we concur with and restate here your views and analysis concerning the interrelationship of the tops award with sec_25a and sec_117 of the internal_revenue_code in the situations you presented in accordance with discussions between members of our respective staffs we are amplifying and clarifying your analysis and applying it in some additional situations which may arise our analysis is based on the proposed_regulations under sec_25a we will be happy to consult further with you as needed upon publication of final regulations issues how may a student receiving a tops award treat that award under sec_25a and sec_117 of the code we concur with your view that this memorandum should be limited to the tops award as amended by the louisiana legislature and effective date although the analysis may be similar for other tax-free educational_assistance awards those awards should be analyzed based on their specific facts frev-113710-00 what are the tax consequences to a student who delays receiving a tops award until after he or his parent or guardian files his income_tax return conclusions the tax treatment of a tops award depends on whether the award is included in or excluded from the gross_income of the recipient if the student establishes that an amount greater than or equal to the award is used to pay qualified_tuition_and_related_expenses the student may exclude the amount of the award from gross_income under sec_117 but any sec_25a education tax_credit shall be calculated based upon the total qualified_tuition_and_related_expenses paid_by the taxpayer less the amount of the tops award if however the recipient includes the tops award in income and pays the qualified_tuition_and_related_expenses with his own funds there will be no reduction to the total qualified_tuition_and_related_expenses upon which the sec_25a credits are calculated the delayed receipt of a tops award that is excluded under sec_117 is treated by the proposed_regulations as a refund of qualified tuition and expenses paid the proposed_regulations provide that if in a taxable_year refund year a taxpayer or someone other than the taxpayer receives a refund of qualified_tuition_and_related_expenses paid on behalf of a student for which the taxpayer claimed an education tax_credit in a prior taxable_year the tax_imposed_by_chapter_1 of the internal_revenue_code for the refund year is increased by the recapture_amount we recommend that the examination functions of the internal_revenue_service should take the steps necessary to assure that the sec_25a credits are properly recaptured in the subsequent year facts under the louisiana tuition opportunity program for students tops the louisiana legislature provides state-funded financial assistance to louisiana residents enrolled in post-secondary education programs at public and accredited private institutions within the state la rev stat ann west supp section contains detailed rules on the eligibility requirements for initial receipt and subsequent retention of tops awards in general the award money is appropriated annually by the legislature to an administrative agency the agency in turn makes a direct payment on behalf of a qualifying student to the institution in which the student is enrolled section e the tops statute originally provided that tops’ awards made on behalf of qualified students' were to be used for tuition however in the louisiana legislature went from a system that required a tops award to be used for tuition to a system that measures the amount of the award by the amount of tuition effective date section a was amended to provide that a qualified student shall be frev-113710-00 awarded by the state an amount determined by the administering agency to equal the tuition charged by the public university emphasis added section a f directs the administering agency to provide guidelines and procedures directing that when tuition is paid from a source other than the tops award the award shall be applied by the institution attended by the student toward payment of expenses other than tuition which are described in the term cost of attendance as that term is defined in u s c ii sic as amended for the purpose of qualifying the student or his parent or guardian for the federal_income_tax credits provided for under sec_25a emphasis added the term cost of attendance is defined in u s c 1087ll - to include tuition fees costs for rental or purchase of any equipment materials or supplies required of all students in the same course of study the term also encompasses allowances for books supplies transportation and miscellaneous personal expenses including a computer rental or purchase and for room and board as noted above a tops award may be paid_by the administering agency on behalf of the student to the institution at which an individual is enrolled however louisiana law alternatively provides that a student may delay acceptance of the tops award until after the student if he is not claimed as a dependent of a parent or guardian on a federal_income_tax return or his parent or guardian if he is so claimed as a dependent files his federal_income_tax return section k a i the amount of a delayed award depends on whether a sec_25a education tax_credit was claimed on the relevant federal_income_tax return if the student delays the acceptance of his award and the student parent or guardian does not claim a sec_25a education tax_credit on his federal tax_return the administering agency shall pay directly to the student the amount of the award the agency would otherwise have paid to the institution on the student's behalf section k a iii however if the student delays the acceptance of his award and the student parent or guardian does claim a sec_25a education tax_credit for money spent on the student's tuition at a post-secondary institution then the amount awarded by the state will be affected louisiana provides in this circumstance that t he administering agency shall pay directly to the student an amount equal to the amount of the award that would have been paid to the eligible institution on behalf of the student less the amount of the tax_credit claimed plus as an incentive for claiming the credit and thus reducing the cost la acts no la acts no the amount awarded ordinarily is an amount equal either to the tuition charged by the particular school if the student attends a public college or university or to the weighted average of amounts paid_by the state for tuition to public colleges and universities if the student attends a private school section a g frev-113710-00 to the state of this program an amount equal to twenty-five percent of the amount of the credit claimed section k a ii any student electing to take a delayed award will receive the award directly and may spend the amount of the award on any of his or her cost s of attendance as defined above law and analysis the sec_25a education tax_credit sec_25a provides for the hope scholarship credit and the lifetime_learning_credit collectively referred to as the education tax_credit in general the education tax_credit allows individual taxpayers to claim a nonrefundable tax_credit against their federal_income_tax for the payment of certain post-secondary educational expenses assuming the other requirements of sec_25a are met the credit may be claimed if the taxpayer pays qualified_tuition_and_related_expenses or alternatively qualified expenses' within the meaning of sec_25a as you noted the relationship between such qualified expenses and the tops award is crucial to the analysis in this case definition of qualified_tuition_and_related_expenses under sec_25a sec_25a defines qualified_tuition_and_related_expenses as tuition and fees required for the enrollment or attendance for courses of instruction at an eligible_educational_institution qualified expenses specifically do not include expenses associated with any course or other education involving sports_games_or_hobbies unless that course is part of the degree program sec_25a student activity fees athletic fees insurance expenses or other expenses unrelated to the individual’s academic course of instruction are also not included in the definition of qualified_tuition_and_related_expenses sec_25a a student parent or guardian who pays tuition from non-tops sources and who seeks to receive the additional incentive payment must provide the administering agency proof of the amount of the sec_25a credit he or she received section k b additionally the proposed_regulations provide that the term qualified_tuition_and_related_expenses does not include any noncredit course unless the course or other education is part of the student's degree program in the case of the lifetime_learning_credit expenses paid for courses involving sports_games_or_hobbies or for noncredit courses are allowed only if the course or other instruction was taken by the student to acquire or improve job skills prop_reg sec_1_25a-2 frev-113710-00 sec_1_25a-2 of the proposed_regulations restates the statutory definition found in sec_25a the proposed_regulations then add that except as provided by prop_reg sec_1_25a-2 discussed below the general test used to determine whether a fee is qualified is whether the fee is required to be paid to the eligible_educational_institution as a condition of the student's enrollment or attendance at the institution prop_reg sec_1_25a-2 fees for books supplies and equipment used in a course of study and fees charged by an educational_institution that are not directly used for or allocated to an academic course constitute qualified expenses only if the fees must be paid to the institution for the student's enrollment or attendance at said institution prop_reg sec_1_25a-2 prop_reg sec_1_25a-2 provides an exception to the general_rule that required fees are eligible for the education tax_credit that proposed regulation specifically states that regardless of whether the fee must be paid to the institution for enrollment therein qualified_tuition_and_related_expenses do not include the following personal expenses the costs of room and board insurance medical_expenses transportation and similar personal living or family_expenses sec_1_25a-2 of the proposed_regulations describes the treatment of a required comprehensive fee which typically includes charges for tuition fees and some or all the personal expenses listed above the proposed_regulations require educational institutions to make a reasonable allocation between qualified expenses and personal expenses and provide that the portion of the comprehensive fee that is allocable to personal expenses is not a qualified expense the sec_117 exclusion for qualified scholarships sec_117 of the code states that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_institution sec_117 defines a qualified_scholarship as being any amount received by an individual to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_117 defines qualified_tuition_and_related_expenses as a tuition and fees required for enrollment or attendance and as b fees books supplies and equipment required for courses of instruction prop_reg sec_1 c repeats and then amplifies the statutory definition of qualified_tuition_and_related_expenses as follows emphasis added in order to be treated as related expenses under this section the fees books supplies and equipment must be required of all students in the particular course of instruction incidental_expenses are not considered cid cid cid cid cid frev-113710-00 related expenses incidental_expenses include expenses_incurred for room and board travel research clerical help and equipment and other expenses that are not required for either enrollment or attendance at an educational_organization or in a course of instruction at such educational_organization prop_reg sec_1 c provides that a grant may be a qualified_scholarship even if the grant does not expressly require that the amounts received be used for tuition and related expenses however the proposed regulation also provides that if the grant either specifies that any portion of the grant cannot be used for tuition or related expenses or designates any portion to be spent on such items as room or board the amounts so specified or designated are not amounts received as a qualified_scholarship prop_reg sec_1 e provides that an individual seeking to exclude from gross_income any amount received as a qualified_scholarship must maintain records establishing both the amounts used for qualified_tuition_and_related_expenses and the total amount of such qualified_tuition_and_related_expenses upon request the recipient also must submit documentation concerning the conditions and requirements of the particular grant subject_to the other rules of sec_117 prop_reg sec_1 e provides that qualified_scholarship amounts are excludable without the need to trace particular grant dollars to particular expenditures_for qualified_tuition_and_related_expenses a grant or award that is not excludable under sec_117 must be included in the recipient's gross_income under sec_61 generally under proposed sec_1 a any amount of a scholarship that is not excludable under sec_117 is includable in the gross_income of the recipient for the taxable_year in which such amount is received notwithstanding the provisions of sec_102 relating to exclusion_from_gross_income of gifts the relationship of sec_25a and sec_117 adjustments to qualified_tuition_and_related_expenses required upon receipt of a grant or scholarship it is evident from the above discussion that sec_25a and sec_117 and their respective proposed_regulations define the term qualified_tuition_and_related_expenses in substantially the same way under both code sections the phrase qualified_tuition_and_related_expenses or alternatively qualified expenses encompasses tuition and may include books supplies and specified fees however qualified expenses do not include several items -- such as expenses for room and board or for transportation -- that may be considered part of the cost of attendance under the federal student aid rules not surprisingly congress determined that a student should not be entitled to both a credit and an exclusion for the same expenses to prevent a double tax_benefit sec_25a states that before the education tax_credit can be calculated qualified_tuition_and_related_expenses shall be reduced by amounts paid for the benefit of an frev-113710-00 individual that are allocable to a qualified_scholarship excludable from gross_income under sec_117 prop_reg sec_1_25a-5 is to the same effect for purposes of this reduction prop_reg sec_1_25a-5 creates a default or ordering rule the proposed regulation states that a scholarship or fellowship_grant is considered a qualified_scholarship excludable from income under sec_117 unless emphasis added i ii the grant is reported as income on the taxpayer's federal_income_tax return or the grant must be applied by its terms to expenses other than qualified_tuition_and_related_expenses within the meaning of sec_117 such as room and board the presumption underlying the ordering rule -- that for sec_25a purposes a scholarship or fellowship_grant is treated as excludable under sec_117 unless one of two conditions is met -- is illustrated in prop_reg 25a-4 example the example states that university x charges student a a total of dollar_figure dollar_figure for tuition and dollar_figure for room and board and awards student a a dollar_figure scholarship the terms of which permit it to be used to pay any of the student's costs of attendance including room and board student a pays the dollar_figure balance of her bill from a combination of savings and amounts earned from a summer job because student a does not report any portion of the award in her income and because the terms of the award do not require it to be used on non-qualified expenses student a is treated for purposes of calculating the education tax_credit as having paid only dollar_figure dollar_figure tuition minus dollar_figure excludable scholarship of qualified_tuition_and_related_expenses federal tax consequences of the louisiana tops award under sec_25a and sec_117 as noted earlier prior to being amended in louisiana law required that awards made to students under the tops program be spent on tuition as such the amount of any award was excludable from gross_income under sec_117 and reduced the amount of qualified expenses eligible for the education tax_credit however in the louisiana legislature amended the tops statute for the express purpose of qualifying a student or his parent or guardian for the sec_25a credit the legislature amended the tops statute to -- sec_25a and c provides for a similar reduction in the amount of qualified expenses taken into account for the credit in the event an individual receives specified excludable educational_assistance allowances or other types of exempt_income other than a gift bequest devise or inheritance excludable from gross_income under sec_102 frev-113710-00 provide that tops awards are in an amount equal to tuition rather than being for tuition cause the administering agency to direct the institution that whenever the tops award is paid on behalf of the student and the student’s tuition is paid from a source other than the tops award the award is to be applied by the educational_institution toward payment of those costs of attendance other than tuition and permit a student to elect to defer receipt of a tops award and to spend the amount received on costs of attendance other than tuition and provide that the amount of the award will be reduced if a sec_25a credit is claimed we view these statutory provisions as terms of the grant and discuss below the effect the service should give these terms in applying sec_25a and sec_117 to award recipients clearly louisiana through and above changed the tops award from one restricted to use for tuition to one that might be used for those costs of attendance that are not qualifying expenses were and the only statutory changes the federal tax consequences would be simple to state the recipient could exclude the tops award under sec_117 upon a showing that an amount at least equal to the amount of the award was used for qualifying expenses but would be required to reduce the qualified expenses available for the sec_25a credit by the amount excluded on the other hand qualified expenses for credit purposes would not be reduced to the extent the student included the award in income ie elected not to exclude the award under sec_117 by broadening the use to which a tops award may be put louisiana achieved in and its apparent objective of allowing the award recipients both to claim the sec_25a credit and to receive the state-based financial aid represented by the tops award a more difficult question involves wherein the state’s administering agency directs an educational_institution to apply a tops award to costs of attendance other than tuition in the event the tops award is paid on behalf of the student and the student’s tuition is paid from a source other than the award under proposed sec_1 c a grant may not be excluded from income if it specifies that any portion of the grant cannot be used for tuition or related expenses or designates any portion to be spent on such items as room or board if is such a term then under sec_117 a tops grant would not be excludable whenever applies we do not believe that in applying sec_25a the service should construe as being a term of the grant sufficiently specific to require the grant’s inclusion in gross_income first we believe the service should view term permitting but not requiring use of the award for qualifying expenses as being the primary grant term second we believe that the direction in reflects an effort to trace a particular source of funds to a particular expenditure through a mere bookkeeping entry which effort should be disregarded under the proposed sec_117 regulations frev-113710-00 louisiana permits application of each tops award either to tuition or to other cost-of- attendance expenses all awards are made subject_to this term the flexibility thereby gained - that the tops award can be applied to qualifying or non-qualifying expenses - does not satisfy the proposed sec_1 c requirement that the grant’s terms preclude use of the funds for qualifying expenses so far as we are aware no penalty such as cancellation of the award attaches to the award recipient if the institution contrary to what is suggested by applies the award to qualifying expenses or if the recipient seeks to exclude the award which treats the award as an amount used for qualified expenses under these circumstances it is difficult to say that the terms of the grant preclude applying the award amount to qualified expenses instead we believe the service should construe louisiana’s permission to apply the award either to qualifying or non-qualifying expenses as the term of primary significance in applying sec_117 louisiana’s direction to the administrative agency to provide policies and procedures on directing institutions how to apply tops awards in certain circumstances is not a grant term that is a sufficiently specific restriction to non-qualifying expenditures to satisfy the provisions of the proposed_regulations second our interpretation of above is bolstered by proposed sec_1 e which provides that an award may be excluded without tracing particular grant dollars to particular expenditures_for qualified_tuition_and_related_expenses we think that louisiana’s direction to the institution described in above is simply another way of tracing the grant in this case to expenditures that are not consistent with exclusion but tracing a particular award to non-qualifying expenditures is not the test under the proposed_regulations rather the test requires the terms of the grant to preclude expenditure payment of tuition with the grant as we discussed above we do not believe the current terms governing tops awards restrict the award to non-qualifying expenditures if tracing is not necessary to claim an exclusion mere tracing should be inadequate to defeat an exclusion claimed by the student under the terms of the grant as we construe them therefore the service should give effect to louisiana’s changes under above which permit the award to be used for either qualifying or non-qualifying expenses under this interpretation the exclusion of the grant is determined by the tax reporting of the grantee the service should not construe above as a term requiring inclusion of the tops award in income even in situations in which it applies if the recipient’s tax reporting is to the contrary and entitlement to exclusion under sec_117 is otherwise satisfactorily demonstrated if the student includes the award in income the award does not reduce qualified expenses for purposes of the education credit conversely if the student properly excludes the award from income pursuant to sec_117 qualified expenses must be reduced by the amount of the award for purposes of the education tax_credit if the student has received multiple awards applicable to tuition the amount spent on tuition is still the maximum amount of such awards that may be excluded so our view creates no anomalies in the application of sec_117 frev-113710-00 we believe the following two scenarios represent likely scenarios you may see if receipt of the tops award is not deferred a student at a private louisiana college receives a tops award directs that the award be applied toward qualified expenses and pays the balance of the tuition owing from his own funds the student may exclude the tops award up to the amount of tuition paid from his gross_income under sec_117 but must subtract the amount of the excluded award from the total amount of qualified expenses paid in calculating the sec_25a education tax_credit a student receives a tops award pays qualified expenses from her own funds and directs consistent with the tops direction that the entire amount of the tops award be applied toward cost-of-attendance expenses other than qualified expenses the student may then either include the amount of the tops award in her gross_income or exclude it up to the amount of tuition paid under sec_117 whether she needs to reduce her qualified expenses by the tops award amount when calculating the sec_25a education tax_credit depends on whether she chose to exclude the award under sec_117 as we note in passing in the next section these results are unchanged if the award is received after the close of the year in which tuition is paid and before the filing of the return for that year recapture of a delayed tops award as noted earlier la rev stat 1k encourages tops recipients to defer receipt of their award so that a sec_25a credit may be claimed after the subject tax_return is filed the state statute provides that the recipient will be paid the award less the amount of the sec_25a credit plus a twenty-five percent incentive amount we concur in your view that the state of louisiana is awarding the incentive in the hope that the federal government -- through its allowance of the sec_25a credit -- will effectively reduce louisiana's expenses in the tops program as we believe that louisiana’s deferred receipt approach ordinarily requires award recipients or their parents to recapture the credit previously taken we also concur in your recommendation that the examination functions of the internal_revenue_service should take the steps necessary to assure that the sec_25a credits taken are properly recaptured in the subsequent year a student enrolled at a public louisiana college and receiving a tops award must make the same calculation as the student enrolled at a private school however because a tops award is more likely to cover the full amount of tuition at a public than at a private college the student at a public college is less likely than his private-college counterpart to have excess tuition on which to claim a credit frev-113710-00 the proposed_regulations provide for determining credits after reducing qualified expenses by refunds or excludable tuition assistance received during the taxable_year or in the following taxable_year before filing of a return for the year in which the qualifying expenses were paid the proposed_regulations also provide rules for recapturing credits taken in prior years when either a refund of qualified expenses paid or excludable tuition assistance attributable to the expenses of the prior year is received the recapture is effected by adding the recaptured credit to the taxes due for the year the refund or assistance is received two provisions proposed sec_1_25a-5 and f are relevant to the tops program of deferring the payment of the award until after a sec_25a credit is claimed proposed sec_1_25a-5 provides that if a taxpayer or the taxpayer’s spouse or claimed dependent receives in a taxable_year refund year after filing the federal_income_tax return for a prior taxable_year any excludable educational_assistance for the qualified_tuition_and_related_expenses paid during the prior taxable_year any education credit claimed for the prior taxable_year is subject_to recapture as provided in sec_1 25a- f proposed sec_1_25a-5 provides that the recapture_amount is the difference between the credit claimed in the prior taxable_year and the redetermined credit the redetermined credit is computed by first reducing the amount of the qualified_tuition_and_related_expenses for which a credit was claimed in the prior taxable_year by the amount of the refund of the qualified_tuition_and_related_expenses resulting in redetermined qualified expenses and then computing the credit using the redetermined qualified expenses and the relevant facts and circumstances of the prior taxable_year such as modified_adjusted_gross_income any redetermination of the tax_liability for the prior taxable_year by audit or amended_return will be taken into account in computing the redetermined credit proposed sec_1 25a f i provides that the recapture_amount increases the tax_imposed_by_chapter_1 of the internal_revenue_code the income_tax for the refund year we present scenarios you may see if receipt of the tops award is deferred and if the recipient does or does not seek to receive the incentive payment for claiming a sec_25a credit receiving louisiana’s incentive payment a student who is entitled to receive a tops award in year defers receipt until year pays or his or her parent pays qualifying expenses in year from his or her own funds claims or his parent claims a sec_25a credit for qualifying expenses paid in year then receives in year the deferred tops award reduced by the credit claimed but increased by the additional_amount after the filing of the tax_return for year on which is claimed the sec_25a credit for the qualifying expenses paid the student chooses to demonstrate in accordance with sec_117 that the award is excludable based on the qualifying expenses paid in year since no portion must be used to pay non-qualifying expenses therefore the person claiming the credit is frev-113710-00 treated as having received a refund of qualifying expenses paid in year must recompute the year sec_25a credit claimed and must include the excess_credit claimed as tax on the return for the year of the receipt of the refund in this case year the year of receipt of the scholarship excluded under sec_117 receiving full tops award on deferred basis a student who is entitled to a tops award in year defers receipt until year pays or his or her parent pays qualifying expenses in year from his or her own funds then receives the full amount of the tops award in year after the filing of the year tax_return on which the sec_25a credit for the tuition paid in year would be claimed if proper thereby declining to receive the incentive payment if a year sec_25a credit is claimed with respect to the qualifying expenses paid apparently contrary to louisiana’s terms for deferred payment of the full amount of the award and the student claims that the tops award received is excluded from income under sec_117 based on the payment of year qualifying expenses the year sec_25a credit must be recomputed and the excess recaptured in year if the tops award is included in the student’s income there is no need to recompute the sec_25a credit thus if any sec_25a credit is taken for year in scenario or above it would be subject_to recapture upon the deferred receipt of a tops award in year that is excluded from income based upon payment of the year qualifying expenses as noted above the recapture is determined by treating the tops amount received and excluded from income as a refund of qualified expenses paid in recomputing the year credit and reporting as tax in the year the award is received year the amount by which the year credit taken exceeds the year recomputed credit you may wish to suggest that the appropriate service officials undertake efforts to convey the service’s views to louisiana residents both in pre-filing and post-filing efforts if we may be of further assistance including upon publication of the final regulations please telephone this office at
